     Case 1:19-cv-00711-DAD-EPG Document 56 Filed 01/28/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ADAM SHARPE,                                      No. 1:19-cv-00711-DAD-EPG (PC)
12                        Plaintiff,                    ORDER RE: PRODUCTION OF
                                                        DOCUMENTS SUBMITTED FOR IN
13           v.                                         CAMERA REVIEW
14    C. CRYER, et al.,                                 (ECF No. 49)
15                        Defendants.                   ORDER GRANTING MOTION FOR
                                                        EXTENSION OF TIME
16
                                                        (ECF No. 52)
17
                                                        ORDER GRANTING IN PART, AND
18                                                      DENYING IN PART, MOTION TO STAY
19                                                      (ECF No. 51)
20
21          On January 25, 2021, the parties attended a telephonic status and discovery conference.

22   Plaintiff Adam Sharpe (“Plaintiff”), a state prisoner proceeding pro se and in forma pauperis,

23   appeared telephonically pro se. Counsel Andrea Sloan and Lawrence Bragg appeared

24   telephonically on behalf of Defendants.

25          Pending for review at the hearing were (1) the privilege log and documents for in camera

26   review submitted by Defendants on December 15. 2020, (ECF No. 49); (2) Plaintiff’s motion for

27   an extension of time, as to the deadline for Plaintiff to file a motion to compel, (ECF No. 52); and

28   (3) Defendants’ motion to stay discovery as to Defendant Smith, (ECF No. 51). For the reasons
                                                       1
     Case 1:19-cv-00711-DAD-EPG Document 56 Filed 01/28/21 Page 2 of 6


 1   set forth below, and stated on the record, the Court orders as follows:

 2   I.      DOCUMENTS SUBMITTED FOR IN CAMERA REVIEW

 3           Under to the Court’s scheduling order, “if a party is claiming a right to withhold witness

 4   statements and/or evidence gathered from investigation(s) into the incident(s) at issue in the

 5   complaint based on the official information privilege, the withholding party shall submit the

 6   withheld witness statements and/or evidence to the Court for in camera review, along with an

 7   explanation of why the witness statements and/or evidence is privileged.” (ECF No. 32 at 2-3).

 8           On December 15, 2020, Defendants filed a privilege log and submitted certain documents

 9   for in camera review. (ECF No. 49). The documents, which were responsive to Plaintiff’s

10   discovery request for “records of any complaints, (if they exist) against Defendant S. Smith as

11   they pertain to his role as ADA Coordinator,” (ECF No. 49-1 at 2), were withheld pursuant to the

12   official information privilege. (ECF No. 49-2).

13           A.      Legal Standards

14           In Kerr v. United States Dist. Ct. for the N. Dist. of Cal., 511 F.2d 192 (9th Cir. 1975),

15   aff'd, 426 U.S. 394 (1976), the Ninth Circuit Court of Appeals examined the government’s claim

16   of the official information privilege as a basis to withhold documents sought under the Freedom

17   of Information Act. It explained that the “common law governmental privilege (encompassing

18   and referred to sometimes as the official or state secret privilege) . . . is only a qualified privilege,

19   contingent upon the competing interests of the requesting litigant and subject to disclosure . . . .”

20   Id.at 198 (internal citations omitted).
21           The Ninth Circuit has since followed Kerr in requiring in camera review and a balancing

22   of interests in ruling on the government’s claim of the official information privilege. See, e.g.,

23   Seminara v. City of Long Beach, 68 F.3d 481 (9th Cir. 1995) (affirming a magistrate judge order

24   compelling disclosure and stating “Federal common law recognizes a qualified privilege for

25   official information.”); Breed v. U.S. Dist. Ct. for N. Dist. of Cal., 542 F.2d 1114, 1116 (9th Cir.

26   1976) (quoting Kerr, 426 U.S. at 406) (“Also, as required by Kerr, we recognize ‘that in camera
27   review is a highly appropriate and useful means of dealing with claims of governmental

28   privilege.’”); Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033-34 (9th Cir. 1990), as amended

                                                          2
     Case 1:19-cv-00711-DAD-EPG Document 56 Filed 01/28/21 Page 3 of 6


 1   on denial of reh'g (Feb. 27, 1991), as amended on denial of reh'g (May 24, 1991) (internal

 2   citations omitted) (“Government personnel files are considered official information. To

 3   determine whether the information sought is privileged, courts must weigh the potential benefits

 4   of disclosure against the potential disadvantages. If the latter is greater, the privilege bars

 5   discovery.”).

 6          In interpreting the official information privilege in this context, the Court also looks to the

 7   U.S. Supreme Court’s statements related to the requirement that prisoners exhaust administrative

 8   remedies. The Supreme Court has upheld the “proper exhaustion” requirement in part because of

 9   the evidentiary value of the documents generated as a result of that process. Woodford v. Ngo,

10   548 U.S. 81, 94-95 (2006) (“Finally, proper exhaustion improves the quality of those prisoner

11   suits that are eventually filed because proper exhaustion often results in the creation of an

12   administrative record that is helpful to the court. When a grievance is filed shortly after the event

13   giving rise to the grievance, witnesses can be identified and questioned while memories are still

14   fresh, and evidence can be gathered and preserved.”).

15          B.       Documents Withheld by Defendants Under the Official Information Privilege

16          Defendants have withheld a short memorandum written by staff concerning Plaintiff; a

17   worksheet concerning Plaintiff’s accommodation requests; and documents concerning other

18   prisoners’ requests for accommodations.

19          C.       Analysis of Official Information Privilege

20          The Court has conducted an in camera review and finds that the documents concerning
21   Plaintiff are relevant to the dispute and do not implicate any legitimate security interest. They do

22   not concern other inmates. They do not concern informants or any other safety and security

23   concern. Indeed, Defendants’ submission refers only to other complaints against Defendant Smith

24   and does not provide any reason why the documents as to Plaintiff should be withheld, besides

25   the general desire for confidentiality of all internal documents. These documents should be

26   produced.
27          However, the Court will not order the production of the remaining documents. These

28   concern allegations by other inmates against Defendant Smith and others regarding incidents

                                                         3
     Case 1:19-cv-00711-DAD-EPG Document 56 Filed 01/28/21 Page 4 of 6


 1   unrelated to Plaintiff. The relevance to the litigation is minimal, if any. The sensitivity of these

 2   documents is material in that they concern other inmates and their specific situations. Indeed, at

 3   least one concerns an issue that is subject to confidentiality rules. After undertaking the balancing

 4   test, the Court declines to order production of those documents.

 5          Therefore, the Court will order Defendants to produce DEFS PRIV. 4-8 to Plaintiff within

 6   fourteen days. Defendants may withhold the remaining documents.

 7   II.    MOTION FOR AN EXTENSION OF TIME

 8          On January 8, 2021, Plaintiff filed a motion for an extension of time, seeking an extension

 9   of time to respond to Defendants’ motion for summary judgment and to file a motion to compel.

10   (ECF No. 52).

11          Previously, the Court granted Plaintiff’s request for an extension of time to respond to

12   Defendants’ motion for summary judgment but held Plaintiff’s request for an extension of time to

13   file a motion to compel in abeyance. (ECF No. 53). That latter issue is now before the Court.

14          At the conference, Plaintiff stated he sent interrogatories to Defendants that they never

15   answered. Defendants indicated they had provided substantive answers to the questions.

16   Defendants agreed to resend their responses to Plaintiff.

17          Therefore, the Court will order Defendants to re-serve their answers to the interrogatories

18   no later than January 29, 2021. Plaintiff may file a motion to compel, as to those interrogatories

19   only, no later than February 17, 2021. If Plaintiff files such a motion, Defendants shall respond no

20   later than March 12, 2021.
21          The motion to compel deadline is therefore extended as described solely for the purpose

22   of filing a motion to compel regarding Defendants’ responses to interrogatories. The request to

23   extend the motion to compel deadline for any other motion is denied.

24   III.   MOTION TO STAY

25          On December 24, 2020, Defendants filed a motion to stay discovery as to Defendant

26   Smith only. (ECF No. 51). The motion was filed contemporaneously with Defendants’ motion for
27   summary judgment as to Defendant Smith on the issue of exhaustion. (ECF No. 50).

28          To the extent the motion seeks a stay of discovery, the Court denies the motion. The Court

                                                         4
     Case 1:19-cv-00711-DAD-EPG Document 56 Filed 01/28/21 Page 5 of 6


 1   is ordering a limited amount of discovery as to Defendant Smith now. Only if Plaintiff files a

 2   motion to compel, as discussed above, might Defendants need to provide extra discovery as to

 3   Defendant Smith. Thus, denying the stay imposes only a minimal burden on Defendants.

 4   Moreover, there is a benefit in finishing discovery as to all defendants at the same time. Thus, the

 5   Court will deny the request to stay discovery as to Defendant Smith.

 6          To the extent Defendant seeks to stay a for the dispositive motion filing regarding

 7   Defendant Smith only, the Court grants Defendant’s motion. The Court will not require

 8   Defendant Smith to prepare a second dispositive motion while the first dispositive motion on the

 9   issue of exhaustion remains pending. Should Defendant Smith’s exhaustion-based dispositive

10   motion be denied, the Court will lift the stay and set a new deadline for Defendant Smith to file a

11   dispositive motion on any issue besides exhaustion of administrative remedies.

12   IV.    ORDER

13          Accordingly, it is HEREBY ORDERED that:

14          1.      Defendants shall produce DEFS PRIV. 4-8 to Plaintiff within fourteen days.

15                  Defendants may withhold the remaining documents submitted for in camera

16                  review;

17          2.      Plaintiff’s motion for an extension of time (ECF No. 52) is GRANTED, IN PART,

18                  and DENIED, IN PART;

19          3.      Defendants shall re-serve their interrogatory responses no later than January 29,

20                  2021. Plaintiff may file a motion to compel as to those interrogatories no later than
21                  February 17, 2021. If Plaintiff files such a motion, Defendants shall respond no

22                  later than March 12, 2021. The motion to compel deadline is not extended for any

23                  other motion; and

24          4.      Defendant Smith’s motion to stay (ECF No. 51) is GRANTED IN PART and

25                  DENIED IN PART. Discovery will not be stayed as to Defendant Smith. The

26                  deadline for non-exhaustion dispositive motions, and dates following that deadline,
27                  are stayed as to Defendant Smith, to be reset if necessary following the ruling on

28                  Defendant’s Smith pending summary judgment motion on non-exhaustion of

                                                       5
     Case 1:19-cv-00711-DAD-EPG Document 56 Filed 01/28/21 Page 6 of 6


 1               administrative remedies.

 2
     IT IS SO ORDERED.
 3

 4      Dated:   January 27, 2021                /s/
 5                                          UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                            6
